Hello This is Clinton Brewer, and I am a portfolio manager with Meeder Financial. Welcome to our third quarter economic review and outlook webcast. In this brief presentation, we will address the key factors driving our economy and capital markets, and discuss our outlook for the remainder of 2011. While one can always find both positive and negative data points and catalysts impacting the markets, it seems that at this point in time we have unusually strong signals pointing in both directions. On the positive side, by most valuation measures, the stock market appears to be reasonably valued at worst and possibly even undervalued. In fact, by some measures, the market is currently more undervalued than it ever has been.Both corporate profits and corporate balance sheets remain strong.An extremely low interest rate environment, combined with a positively sloped yield curve and an accommodative federal reserve are all also positive factors for the market.And finally, some of the economic data that had been deteriorating appears to be stabilizing, and in some cases, actually improving. However, there are a variety of negative factors as well.The continuing European sovereign debt crisis continues to weigh on both domestic and international markets.Domestically, this summer we felt the effects of both the U.S. debt ceiling and deficit debate in Washington, as well as the downgrade of the U.S. credit rating by Standard and Poor’s.All of this was followed by clear signs of slowing growth. The following slides will cover some of these key points in more detail. This slide shows the index of leading economic indicators published by the Conference Board going back to the 1950s, and the shaded areas of the chart represent recessions. On a positive note, this index continues to rise, and is called the index of leading economic indicators for a reason.Note how prior to virtually every recession over the past 60 years, this index has declined before the start of a recession.If we were in the beginning stages of another recession, it would be the first time in over 60 years it did so without previous warning from this index. This chart illustrates the monthly year-over-year change in the U.S. industrial production in percentage terms for the past six years. In another sign that the economy is stabilizing following a growth slowdown, the year-over-year change in industrial production has been between 3 and 4% for the past four months.This followed a deceleration in growth that occurred during the first quarter of 2011.Industrial production is an important economic gauge since it captures domestic activity among various industrial sectors as well as mining and utilities production. While Gross Domestic Product, or GDP, is normally reported on an annualized quarter over quarter basis, this chart shows the actual year-over-year change in GDP going back to the 1940s. As displayed in the chart, GDP growth has weakened recently, but still remains in growth territory.However, one potentially negative indicator here is that whenever year-over-year GDP growth breaks decisively below 2%, a recession, which is shown here in periods where the line is red, have almost always subsequently occurred.This is the “stall speed” you may have heard used by other economists.As a result, it could be a negative sign, given that this indicator has again recently broken below 2%. The unemployment rate, shown here in blue and using the scale on the right, remains above 9%, which is clearly troubling for the economy.What many don’t realize, however, is that the unemployment rate is typically a trailing indicator, which normally rises throughout a recession and peaks after the end of a recession.Because of this lag, we prefer to follow a more timely employment gauge, which is the 4 week average of weekly initial jobless claims, and is shown here in red using the scale on the left.A sustained recovery usually requires this number to consistently be below 400,000 per week. Over the course of the last year, we have come down to this level several times, but have not been able to remain consistently below 400,000 yet.While it appears that employers are not terminating jobs at the rate they were a few years ago, it appears that they are not adding new jobs, resulting in this disconnect between two indicators that had correlated fairly well in the past. As previously mentioned, stock market valuations are currently a positive catalyst.This blue line summarizes the per share earnings of the S&P 500 for the past 7 years.In other words, if you take each stock’s respective weighting of the S&P 500 and applied its proportionate earnings, you end up with an earnings per share for the S&P 500.Recently, earnings per share has approached, and even slightly exceeded, the earnings at the peak of the market in 2007.Now, if we overlay the S&P 500, shown here in red, we see that, even though earnings have reestablished their prior peak, the price of the S&P 500 is still nearly 30% below the market peak in October of 2007.In other words, relative to earnings, stocks are cheaper than they were in 2007. This slide depicts the progression of government spending and revenue, of which revenue is taxes to you and I, as a percent of GDP going back to the 1940s. Current spending is over 25% of GDP, while the average over the past 64 years has been 19.6%.Government revenues are currently running at only 17% of GDP, while the long term average has been closer to 18%.The struggle is how to close this gap, while at the same time not hitting the brakes so hard as to tip the economy back into recession. The so called Congressional “gang of 12” , which consists of 6 Democratic and 6 Republican members of Congress who are tasked with identifying further measures for deficit reduction, has its work cut out for it between now and Thanksgiving, when their recommendations are due to Congress. This slide shows the year-to-date movement of long term Treasury rates, as measured by the 30 year treasury bond yield.As you can see, the yield has recently declined to under 3% in response to the anticipation and ultimate announcement of what has been called Operation Twist, where the Fed has announced its intention to sell $400 billion of treasuries with maturities of 3 years and less while simultaneously purchasing the same amount of treasuries with maturities from 6 to 30 years. The expected result, in the Fed’s words, are to put “downward pressure on longer-term interest rates” and to “help make broader financial conditions more accommodative”. One potential implication of the Fed’s actions is further aid for the struggling housing market.In general, mortgage rates tend follow the movements of long-term treasury yields, which we discussed in the previous slide.If the Fed’s actions place downward pressure on long-term treasury yields, then mortgage rates may continue their decline. This slide shows the average 30-year fixed mortgage rate as reported by Freddie Mac since the 1970s.Currently, this rate is hovering around 4%.Although banks have clearly tightened their lending standards, the effects of the Fed’s new operation twist have helped bring mortgage rates down to levels not seen in more than 30 years. Turning our attention to the European sovereign debt crisis, the events here seemingly change daily, and we will highlight some key issues that demonstrate the extent of the current situation. In this slide, we show credit default swap charts for four different European countries going back to the start of 2010.Credit default swaps represent insurance that an investor can purchase to protect against a credit event, such as a default.As with insurance, there is an annual premium to pay for that protection, and that cost is quoted in basis points as shown on these charts. As that cost increases, investors are anticipating a greater likelihood of a credit event. Over the past two years, the cost of insurance for countries such as Greece, Italy, Spain, and France has increased significantly as the fear and prospect of default has grown. Europe’s debt crisis has also taken a toll on the share price of European banks.Investors are concerned that a sovereign default could lead to significant losses for banks that hold the sovereign debt, and in turn lead to a 2008-style credit crisis.This chart shows Stoxx Europe 600 Index, which is a broad European index, along with the bank component of the Index since 2007.While the broader index had continued to make new recovery highs in 2009, 2010, and early 2011, the bank component has been clearly weaker.The bank index actually did not experience any further recovery highs beyond 2009, and has deteriorated substantially in 2011. In conclusion, we believe that we have arrived at a critical inflection point for the domestic and global economy.The fundamental and interest rate backdrop are quite positive; however, bold action from policymakers is necessary to restore investor confidence in Europe and ensure that the U.S. does not encounter similar difficulties down the road. As noted in recent commentaries, we have increased our defensive cash position in our defensive portfolios, and have reduced our positions in economically sensitive market sectors within our stock market exposure.This has been in response to the increasingly uncertain economic backdrop and market volatility, which has led to deterioration in our investment models. We stand ready to take additional measures as necessary in order to protect against further downside risks, while also being able to capitalize on a resolution to the aforementioned concerns. Thank you for your time.I also strongly encourage you to listen to the third quarter 2011 review webcast that focuses on recent capital market performance as well as our current investment strategies and allocations.Thank you for joining us. Hello, this is Ted Clark, Assistant Portfolio Manager at Meeder Financial.Welcome to our 3rd quarter market review webcast.In this brief presentation, I will be reviewing the recent performance of the stock market as well as the current positioning within our funds and portfolios. First, let’s take a look at the performance of the S&P 500 Index.This slide shows the S&P over the last 18 months.What’s interesting here is that after the most recent selloff in the market, the S&P 500 is approximately at the same level it was in September of 2010.However, given the steepness of the decline in August and the uncertainties surrounding the world economy, the general mood of investors is much different than this time last year. In the next couple of slides, I’m going to be talking about what’s commonly referred to as the base building process of the stock market.Generally, when there has been a substantial decline in the market like we have seen recently, there is a bottoming or base building process as opposed to a sharp change in direction.In other words, the stock market typically moves sideways for an extended period of time before sustainable gains can happen.In 2008, we saw the S&P 500 move sideways for around 9 months before the market could hold its gains and sustain the advance.The base building process took around 3 months in 2010 before it continued to move higher. Similarly on this slide, it shows that in 2002, we saw the market move sideways for 8 months before moving higher in 2003.And if we go back to the sharp decline in 1987, there was a 3 month bottoming process that occurred before the market advanced further at that time. Now if you go back to the slide of the S&P 500 performance, we believe that the market is currently in a base building process and based on historical precedent, we would not be surprised to see the continued sideways and volatile movements over the near term. Next, let’s take a look at the S&P 500 Index versus the international markets.We can see in this slide that the U.S markets have held up considerably better. The S&P 500 is shown here in blue, with the EAFE index in green representing the developed international markets and the emerging markets index in red. As you can see here, the developed international markets, which include Europe and Japan, generally kept pacewith the U.S. markets for the first seven months of the year with an identifiable lag in March due to the earthquake in Japan.However, in early August, the Eurozone debt problems became more pronounced and began to have a strong drag on the European stock markets.The European markets were down over 20% through September, with the EAFE Index shown heredown over 16%. Emerging markets have lagged for the majority of the year.They had a brief period of outperformance in the spring and early summer, but also starting in August, Emerging markets declined even more and through September 30th, they were down over 25%. If we turn our attention to growth vs. value, this chart shows the relative performance of growth stocks compared to value stocks.Since the summer of 2010, growth stocks have doubled the total return of value stocks.Since the summer of 2010, large cap growth stocks have returned over 16%, while large cap value stocks have only risen 7.7%. Lastly, as it compares to market capitalizations, this slide compares large cap stocks to small cap stocks.For much of the first seven months of 2011, large and small caps generally performed in line with each other.However, starting in early August and coinciding with the steep drop off in the markets, small cap stocks lost even more ground, and as of September 30, small cap stocks have losttwice as much as large cap stocks. Large caps have declined 8.7%, while small cap stocks have fallen 17%.As a result, any broad based exposure to small cap stocks over the past few months has detracted from performance. The last slide I’ll show before I discuss our current positioning is an interesting slide from Ned Davis Research which does a great job showing the crossroads that the stock market seems to be at this time. This chart tracks the previous declines of 18% in the S&P 500 Index and the subsequent performance of the stock market.The dashed vertical black line here marks when the S&P had declined 18% from a peak.The black line here shows the subsequent performance when no recession followed the decline, where on average, the markets had increased approximately 11% over the subsequent year.The blue line shows the subsequent market performance when a recession follows an 18% decline, where the markets, on average made additional lows before climbing back to approximately breakeven a year later.The red line is the last 8 months of the current S&P 500 performance.If this chart is any guide, it appears we will reach an inflection point over the next few months, and subsequent performance will depend upon whether or not we enter a recession. Now I would like to turn our attention to the current positioning in our funds and portfolios. In our growth and aggressive growth portfolios, we have been reducing our exposure to mid and small cap stocks due to valuation and momentum factors in our models. We have continued to favor growth versus value investments due to indicators such as the yield curve and momentum factors.And, in line with our currebt overweight to growth funds, our sector overweights are currently healthcare and technology while we are underweighting financials and energy. Lastly, we continue to focus on domestic funds and have no direct exposure to developed international or emerging market funds at this time. In our defensively managed portfolios, we adopted a 20% defensive position in August due primarily to the rapid decline in a number of trend and technical indicators in our models.We will continue to closely monitor risk factors to determine if further defensive measures are warranted or if potential risks become mitigated and may present buying opportunities. The equity holdings in our defensive portfolios are similar to our growth portfolios, whereas mentioned in the previous slide, we are overweight growth versus value and hold no direct exposure to developed international or emerging market funds. And lastly, our fixed income models continue to indicate that intermediate term interest rates may stabilize and, as a result, we continue to maintain an average weighted maturity in line with that of our benchmark.We also continue to overweight investment grade corporate bonds versus US Treasuries and Agencies. Thank you for your time today.We encourage you to also review our 3rd Quarter 2011 Economic Outlook webcast focusing on recent economic trends and other potential key drivers that could affect the markets in the remainder of 2011. If you have questions or comments please feel free to give us a call or send us an email. Thank you for joining us today.
